DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive.  Applicant argues that prior art references Ris (US 3807494) and Taras et al. (US 2010/0012307) are not combinable (pp. 10-11).  While Applicant’s remarks are noted and relatively accurate regarding the inventions of Ris and Taras, the Office ultimately disagrees with Applicant’s conclusion that the references are not combinable for rejection of the present claims.  At issue is an angle of inclination of condenser tubes that is suitable for making condensate drain into a header, with primary reference Ris already teaching the following: “Likewise, [the condenser] tubes 13 are assembled within the frame so as to have a slight incline from inlet header 15 to outlet header 16 so that condensate flows or drains into header 16” (col. 3, lines 50-53).  As a matter of common sense, a “slight incline” alone is suggestive of various angles.  At any rate, Taras teaches a “slight angle” of at least 5 degrees to about 10 degrees for the advantage enhancing drainage of condensate (paras. 14, 41, and 42).  Although it is true that the channels of Taras are not exactly for the same purpose as Ris, Taras is suggestive of a degree of inclination for the purpose of facilitating drainage of condensate.  For that reason, the Office disagrees with Applicant’s assertion that Ris and Taras cannot be combined.  The Office also disagrees with Applicant regarding a .

Claim Objections
Claim 19 is objected to because of the following informalities:  it appears as if the word “turbine” should be placed in line 2 after “the expanded organic motive fluid.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ris (US 3,807,494) in view of Taras et al. (US 2010/0012307) (“Taras”).

Re claim 1, Ris teaches: 
A horizontal air-cooled condenser (ACC) (generally Figs. 1-6) suitable for a power plant (“steam turbine,” col. 3, lines 25-26) comprising: 
a) an inlet header (15, Figs. 1-4 and 6) into which heated motive fluid (steam) of the power plant (“steam turbine,” col. 3, lines 25-26) having a temperature greater than ambient air (this is inherently true because the steam is air cooled in the condenser of Ris) is introduced (at 8, Fig. 2); 
b) an outlet header (16, Figs. 1-4 and 6) from which cooled motive fluid condensate (from cooling tubes 13) is discharged (col. 3, lines 50-54; col. 4, line 3); 
c) a plurality of mutually parallel and spaced tubular condenser tubes (13; Figs. 3-6) extending between, and in fluid communication with, said inlet header (15) and said outlet header (16) (as in Figs. 3 and 4), across which air (“A” in Fig. 2 from fans 6) for condensing the motive fluid flows (see Figs. 1 and 2; col. 3, lines 22-24); and 
d) a supporting structure (frames 4 and panels 5, Figs. 1 and 2) for maintaining each of said condenser tubes (13) at an angle of inclination with respect to a horizontal plane (col. 3, lines 50-54), to cause any liquid motive fluid condensate that has accumulated in one or more of said plurality of condenser tubes to become evacuated via said outlet header by gravitational forces (col. 3, lines 50-54). 

Ris fails to teach:
a supporting structure for maintaining an upper surface of said inlet header in a vertically spaced relation above an upper surface of said outlet header, and an angle of inclination of the condenser tubes of at least 5 degrees.

Taras teaches:
a supporting structure for maintaining an upper surface of said inlet header (30, Figs. 6 and 7) in a vertically spaced relation above an upper surface of said outlet header (20, Figs. 6 and 7), and an angle of inclination of the condenser tubes of at least 5 degrees (paras. 41 and 42, last sentence of each), for the advantage of sufficiently draining condensate from the condenser tubes (paras. 41 and 42, last sentence of each).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ris with a supporting structure for maintaining an upper surface of said inlet header in a vertically spaced relation above an upper surface of said outlet header, and an angle of inclination of the condenser tubes of at least 5 degrees as taught by Taras, for the advantage of sufficiently draining condensate from the condenser tubes (paras. 41 and 42, last sentence of each).

Re claim 2, Ris and Taras teach the horizontal ACC according to claim 1, and Taras further teaches wherein the supporting structure (frames 4, Figs. 1 and 2, of Ris) prima facie case of obviousness exists (MPEP 2144.05.I).

Re claim 3, Ris and Taras teach the horizontal ACC according to claim 2, and Taras further teaches wherein the supporting structure (frames 4, Figs. 1 and 2, of Ris) is configured to maintain each of the condenser tubes (13, Figs. 3 and 4 of Ris) at an angle of inclination with respect to a horizontal plane of 10-20 degrees (5 to about 10 degrees as in Taras, paras. 41 and 42, last sentence of each). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).  Here, the claimed value of 10 overlaps “about 10” of Taras (paras. 41 and 42).

Re claim 4, Ris and Taras teach the horizontal ACC according to claim 1, and Ris further teaches a fan assembly (6) mounted on a support (7 and bottom panels under fans shown in Figs. 1 and 2) for forcing the flow of air (“A,” Fig. 2) across the plurality of condenser tubes (13, Figs. 3 and 4) to condense the motive fluid flowing therethrough (col. 3, lines 50-54; col. 4, line 3). 

Re claim 5, Ris and Taras teach the horizontal ACC according to claim 4, and Ris further teaches wherein the fan assembly (6) support (7) is connected (via bottom 

Re claim 7, Ris and Taras teach the horizontal ACC according to claim 1, and Ris further teaches wherein said power plant further comprises a vapor turbine (steam turbine, col. 3, lines 25-28) and said heated motive fluid comprises motive fluid vapor exiting said vapor turbine (steam turbine, col. 3, lines 25-28). 

Re claim 16, Ris and Taras teach the horizontal ACC according to claim 1, and Ris further teaches wherein a shaft (aligned with 7 of Fig. 2) of the fan assembly (6) is disposed at a non-perpendicular angle (once the tubes 13 are inclined) with respect to a longitudinal axis of each of the condenser tubes (13) that optimizes a flow pattern and velocity of the ambient air for purposes of cooling the motive fluid.  This last limitation is difficult to examine because there is essentially no guidance in the specification defining how this optimization would be done.  Is Applicant suggesting that different fans and fan blades should be considered, or this all a function of velocities 1-n at inclination angles 1-n?  Without any specific guidance in the specification, the Office respectfully submits that a person having ordinary skill in the art would optimize fan speed to provide the best cooling efficiency possible.  Here, the fan (6) of Ris is parallel to the ground, while the tubes 13 are slightly inclined.  A person having ordinary skill in the art would choose a fan speed in this setup that provides optimal cooling efficiency.

Re claim 17, Ris and Taras teach the horizontal ACC according to claim 1, and .

Claims 6, 8-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ris (US 3,807,494) in view of Taras et al. (US 2010/0012307) (“Taras”), and further in view of Kaplan (US 2007/0095066).

Re claim 6, Ris and Taras teach the horizontal ACC according to claim 1.  They do not teach wherein the power plant comprises an Organic Rankine Cycle (ORC) power plant.
Kaplan teaches the power plant comprises an Organic Rankine Cycle (ORC) power plant, for the advantage of using steam exhaust waste heat for further power generation in an Organic Rankine Cycle (Fig. 3, steam exhausted from 30 used in preheater 43 for Organic Rankine Cycle with turbine 50; para. 13).  Kaplan similarly teaches a condenser (46) for condensing turbine (50) exhaust.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ris with wherein the power plant comprises an Organic Rankine Cycle (ORC) power plant as taught by Kaplan, for the advantage of using steam exhaust waste heat for further power generation in an Organic Rankine Cycle (Fig. 3, steam exhausted from 30 used in preheater 43 for Organic Rankine Cycle with turbine 50; para. 13).  In other words, a person having ordinary skill in the art would have readily appreciated that the condenser of Ris may be used for a similar Organic 

Re claim 8, Ris and Taras teach claim 1.  They do not teach wherein the motive fluid comprises an organic motive fluid.  The limitation “and the angle of inclination of the condenser tubes is selected to provide the liquid organic condensate produced by the ACC with a sufficiently large static head able to become gravitationally evacuated from the ACC and to overcome surface tension experienced by the liquid organic condensate within the tubes” is considered to be a functional limitation that is an effect of the invention as otherwise claimed.  In other words, the angle of inclination would be chosen in Ris “so that condensate flows or drains into header 16” (col. 3, lines 53-54).  The fact that the working fluid is organic would not change this.  The fluid itself may exhibit different properties than water, but the incline based on Taras could reasonably be utilized for the same reason and purpose with a reasonable expectation of success.
Kaplan teaches wherein the motive fluid comprises an organic motive fluid (paras. 45 and 46), for the advantage of using steam exhaust waste heat for further power generation in an Organic Rankine Cycle (Fig. 3, steam exhausted from 30 used in preheater 43 for Organic Rankine Cycle with turbine 50; para. 13).  Kaplan similarly teaches a condenser (46) for condensing turbine (50) exhaust.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ris with wherein the power plant comprises an organic working fluid 

Re claim 9, Ris, Taras, and Kaplan teach claim 7, and Kaplan further teaches wherein, the vapor turbine (50, Fig. 3) is an organic vapor turbine (paras. 45-46). 

Re claim 10, Ris teaches:
A power plant (“steam turbine,” col. 3, lines 25-26) through which motive fluid flows (e.g., steam, col. 3, lines 25-28), comprising a vapor turbine (“steam turbine,” col. 3, lines 25-28) into which motive fluid vapor is introduced and expanded so that power is produced (this is what a steam turbine does—“steam turbine,” col. 3, lines 25-26), and a horizontal air-cooled condenser (ACC) (generally Figs. 1-6) for receiving and condensing the expanded motive fluid discharged directly or indirectly from said vapor turbine (col. 3, lines 25-28), wherein said condenser comprises a plurality of mutually parallel and spaced condenser tubes (13, Figs. 3 and 4) across which air (from fans 6, Figs. 1 and 2) for condensing the motive fluid flows that are disposed at an angle of inclination with respect to a horizontal plane (col. 3, lines 50-54), such that accumulated liquid condensate is evacuated by gravitational forces (col. 3, lines 50-54).


Ris fails to teach:
An organic Rankine cycle and with it specifically an organic vapor turbine and organic motive fluid; and  
an angle of inclination of the condenser tubes of at least 5 degrees.

Taras teaches:
an angle of inclination of the condenser tubes of at least 5 degrees (paras. 41 and 42, last sentence of each; Figs. 6 and 7), for the advantage of sufficiently draining condensate from the condenser tubes (paras. 41 and 42, last sentence of each).

Before the effective filing date of the claimed invention, it would have been 

Kaplan teaches the power plant comprises an Organic Rankine Cycle (ORC) power plant, for the advantage of using steam exhaust waste heat for further power generation in an Organic Rankine Cycle with an organic vapor turbine (Fig. 3, steam exhausted from 30 used in preheater 43 for Organic Rankine Cycle with turbine 50; para. 13).  Kaplan further teaches wherein the motive fluid comprises an organic motive fluid (paras. 45 and 46).  Kaplan similarly teaches a condenser (46) for condensing turbine (50) exhaust.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ris with wherein the power plant comprises an Organic Rankine Cycle (ORC) power plant, organic vapor turbine, and organic motive fluid as taught by Kaplan, for the advantage of using steam exhaust waste heat for further power generation in an Organic Rankine Cycle (Fig. 3, steam exhausted from 30 used in preheater 43 for Organic Rankine Cycle with turbine 50; para. 13).  In other words, a person having ordinary skill in the art would have readily appreciated that the condenser of Ris may be used for a similar Organic Rankine Cycle (at 46 in Kaplan) by condensing a vaporized organic working fluid, which is the same as a standard steam-based Rankine cycle, but for a difference in the working fluid used in the system.  

Re claim 11, Ris, Taras, and Kaplan teach the power plant of claim 10, and Taras further teaches wherein the supporting structure (frames 4, Figs. 1 and 2, of Ris) is configured to maintain each of the condenser tubes (13, Figs. 3 and 4 of Ris) at an angle of inclination with respect to a horizontal plane ranging from 5 to 20 degrees (5 to 10 degrees as in Taras, paras. 41 and 42, last sentence of each).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).

Re claim 18, Ris, Taras, and Kaplan teach claim 10, and Kaplan further teaches which is a binary cycle power plant which comprises a vaporizer (35; Fig. 3) for vaporizing the organic motive fluid with a fluid supplied from a heat source (20).  The motivation to combine is the same as in the rejection of claim 10.

Re claim 19, Ris, Taras, and Kaplan teach claim 10, and Kaplan further teaches a recuperator (49; Fig. 3) that heats the organic motive fluid (at 66) by the expanded organic motive fluid discharged from the organic motive fluid vapor (at 61) and that supplies the ACC (which would be at 46) with heat depleted organic motive fluid (at 63) exiting the recuperator (49).  The motivation to combine is the same as in the rejection of claim 10.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Arranging the fan shaft specifically perpendicular to the longitudinal axis of each condenser tube, once each one is inclined as in claim 1, is not disclosed or considered obvious.
	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There is not considered to be enough evidence in the closest references to teach “which has a significantly greater power output when the plurality of condenser tubes are disposed at a specific angle of inclination with respect to a horizontal plane greater than 5 degrees than when the plurality of condenser tubes are disposed at a significantly smaller angle of inclination with respect to a horizontal plane, by virtue of corresponding reduced back pressure at an exit of the organic vapor turbine when the plurality of condenser tubes are disposed at the specific angle of inclination relative to the significantly smaller angle of inclination.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2008/0078198 (paras. 30-33) and GB 1483730 (p. 4, lines 106-111) are relevant to the angle of inclination being claimed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746        


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Tuesday, June 15, 2021